DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Preliminary Amendment
This office action is responsive to the amendment filed on December 12, 2019.  As directed by the amendment: the specification has been amended.  Thus, claims 1-10 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compression device wrapping around limbs of a subject” of claim 1 line 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in Fig. 1, the “controller” is missing the appropriate reference character “40” and a corresponding leader line.
The drawings are objected to because Figs. 4-8 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP 608.02 and 37 C.F.R. 1.84(i).  The Examiner suggests amending the drawings to read, for example, Fig. 4A and Fig. 4B.
The drawings are objected to because Fig. 9 shows the compression timing T1 and the decompression timing T2 as overlapping.  However, since compression and decompression are mutually exclusive of one another, it is unclear how these can be shown overlapping.
The drawings are objected to because Fig. 9 utilizes square waves to represent the drive control signals for the calf, lower-thigh, and upper thigh compression devices.  However, as there is no established vertical axis, it is unclear if the control signals represent are majority “on” with brief periods of “off” or are majority “off” with brief periods of “on.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the implied language “The present invention relates.”  The abstract of the disclosure is further objected to because it is currently longer than 150 words.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because lines 14-18 refer only to the purported merits of the invention, which is inappropriate for inclusion in the abstract.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. [0046] line 3 reads “a photophethysmography sensor,” but is suggested to read --a photoplethysmography sensor-- to correct a typographical error.
Appropriate correction is required.


Claim Objections
Claims 1-6 and 9 are objected to because of the following informalities:
Claim 1 line 11 reads “compressing timing and decompression timing,” but is suggested to read --compression timing and the calculated decompression timing-- for consistency in claim terminology. 
Claim 1 line 10 reads “and control the compression device,” but is suggested to read --and the controller controls the compression device-- to make the subject of the sentence more apparent.
Claim 2 line 6 reads “controls the compression timing,” but is suggested to read --the controller controls the compression timing-- to make the subject of the sentence more apparent.
Claim 2 lines 9-10 reads “and controls the compression device,” but is suggested to read --and the controller controls the compression device-- to make the subject of the sentence more apparent.
Claim 2 line 10 reads “compression timing and decompression timing,” but is suggested to read --compression timing and the controlled decompression timing-- for consistency in claim terminology.
Claim 3 lines 6-7 read “and controls the compression timing,” but is suggested to read --and the controller controls the compression timing-- to make the subject of the sentence more apparent.
Claim 4 line 4 reads “controls the compression timing,” but is to read --the controller controls the compression timing-- to make the subject of the sentence more apparent.
Claim 5 lines 5-6 read “and controls the decompression timing,” but is suggested to --and the controller controls the decompression timing-- to make the subject of the sentence more apparent.
Claim 6 line 8 reads “and controls the compression device,” but is suggested to --and the controller controls the compression device-- to make the subject of the sentence more apparent.
Claim 9 line 14 reads “compression timing time,” but is suggested --compression timing-- to correct a typographical error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression device…to compress or decompress the wrapped limbs” in claim 1 lines 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “compression device” is being interpreted in accordance with Para. [0051] of the present application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):



The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 1-3 states that the system senses biosignals of a patient to monitor a heart condition.  Lines 8-10 further states “analyzing an electrocardiogram signal and a blood flow rate among the sense biosignals.”  However, the claim is missing structure for sensing such signals.  Therefore, it is not clear which structure is being used to obtain such signals.  Claim 9 suffers from a similar deficiency
Regarding claim 2, lines 10-11 recite the limitation “the controlled compression timing,” which lacks antecedent basis in the claim.
Regarding claim 3, line 2 recite the limitation “a blood flow rate signal,” which renders the claim unclear.  It is unclear if this is the same or a different signal from the blood flow rate signal recited in claim line 9 of claim 1, from which claim 3 indirectly depends.
Regarding claim 5, line 5 recites the limitation “the level L3,” which lacks antecedent basis in the claim.  Further, line 8 recites the limitation “the level L2,” which also lacks antecedent basis in the claim.
Regarding claim 7
Regarding claim 8, line 3 recites the limitation “the test compression,” which lacks antecedent basis in the claim.
Regarding claim 8, line 4 recites the limitation “the predetermined test period,” which lacks antecedent basis in the claim.
Regarding claim 8, lines 4-5 recite the limitation “the predetermined test intensity,” which lacks antecedent basis in the claim.
Regarding claim 9, line 14 recites the limitations “compression timing time” and “decompression timing,” which lack antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 and 9 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 1
Claim 9 recites the limitation “a compression device wrapping around limbs of a subject” in lines 4-5.  It appears that the Applicant positively relates the limbs to the compression device.
In the above claims, it appears the human body (i.e. the limbs) is being positively claimed.  It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2009/0036938 to Shipley et al (herein Shipley).
Regarding claim 1, Shipley discloses an external counterpulsation system (system for counterpulsation therapy, Para. [0012] lines 1-2) that senses biosignals to monitor a heart condition (system includes ECG machine 30 and hemodynamic sensor 40 to monitor heart and blood activity, Para. [0012], Fig. 1) and performs external counterpulsation 5on the basis of the monitored heart condition (“The control unit 10 interprets signals generated by the ECG .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Shipley in view of US Pat. 4,676,253 to Newman et al (herein Newman) and US Pat. 4,077,402 to Benjamin et al (herein Benjamin), collectively.  
Regarding claim 2, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Shipley discloses controlling the compression timing and decompression timing for the external counterpulsation system based on sensed EKG signals and hemodynamic signal and controlling the compression device on the basis of the controlled compression timing and decompression timing based on the sensed signals (control unit 10 utilizes analyzed signals from hemodynamic sensor 40 to adjust stimulation parameters, Para. [0012]), but Shipley does not disclose wherein the controller calculates a blood flow rate reference waveform for a blood flow rate during late diastole and systole.
However, Newman teaches a method of noninvasive determination of cardiac output (abstract) including wherein the controller calculates a blood flow rate reference waveform for a blood flow rate during late diastole and systole (processor 17 receives sensor data output from the electrical impedance plethysmograph formed by band electrodes 18-21 placed on the user’s arms, Col. 3 lines 45-51 and lines 61-62, Fig. 1a, the processor 17 subsequently takes the time derivative of the inverse plethysmograph signal which results in a blood flow waveform throughout all phases of the cardiac cycle, Col. 3 lines 58-61, Col. 5 lines 40-45, Fig. 2, the calculated waveform including maximum and minimum values in all phases of the cardiac cycle like systole and diastole, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hemodynamic sensor and processor of Shipley to calculate an accurate blood flow waveform as taught by Newman in 
Shipley, as modified above, does not disclose the blood flow rate being achievable by performing the external counterpulsation, using a result of analyzing the 20blood flow rate signal, controls the compression timing and the decompression timing for the external counterpulsation system such that a waveform of the blood flow rate signal of the sensed biosignals matches the blood flow rate reference waveform, and controls the compression device on the basis of the controlled 25compression timing and decompression timing.
However, Benjamin teaches an apparatus for promoting blood circulation (Fig. 1) including the blood flow rate being achievable by performing the external counterpulsation (blood flow measuring instrument 40 includes probe 42 attached to a toe or other part of the user’s body, which measures blood flow rate, the data being sent to computer 50 for control of compression therapy, Col. 4 lines 40-52, Fig. 1), using a result of analyzing the 20blood flow rate signal (computer 50 receives and analyzes data from blood flow measurement instrument 40, Col. 4 lines 50-52, Fig. 1), controls the compression timing and the decompression timing for the external counterpulsation system such that a waveform of the blood flow rate signal of the sensed biosignals matches the blood flow rate reference waveform (computer 50 changes delay timing or duration timing to maximize the blood flow rate sensed, Col. 5 lines 32-49), and controls the compression device on the basis of the controlled 25compression timing and decompression timing (computer 50 adjusts delay circuit 34 and/or duration circuit 32, the circuits 32, 34 being utilized to control operation of cuff 12, Col. 5 lines 32-34, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Shipley 
Regarding claim 3, the modified Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Shipley further discloses wherein the controller configures a peak value of a blood flow rate signal during late diastole in the blood flow rate reference waveform as a first reference value (Newman processor 17 calculates minimum and maximum values of blood flow, including in late diastole, i.e. the second peak in Fig. 2 graph b, note that “configures” is a broad term that is interpreted as calculating, showing, displaying, etc.), configures a valley value of the blood flow rate signal during systole in the blood flow rate reference waveform as a second reference value (Newman processor 17 calculates minimum and maximum values of blood flow, including in systole, i.e. the first trough in Fig. 2 graph b), and controls the compression timing and the decompression timing such that a value during late diastole in the waveform of the blood flow rate signal of the sensed biosignals matches the first reference value and a value during systole in the waveform of the blood flow rate signal of the sensed biosignals matches the second reference value (Benjamin computer 50 utilizes the Newman calculated blood waveform data to control the Benjamin circuits 32, 34 to optimize compression therapy to the desired maximal blood flow, Benjamin Col. 5 lines 32-34).
Regarding claim 9, Shipley discloses a method of controlling an external counterpulsation system (system for counterpulsation therapy, Para. [0012] lines 1-2) that senses biosignals to monitor a heart condition (system includes ECG machine 30 and hemodynamic sensor 40 to monitor heart and blood activity, Para. [0012], Fig. 1) and performs external 
Shipley does not disclose calculating a blood flow rate reference waveform for a blood 20flow rate during late diastole and systole.
However, Newman teaches a method of noninvasive determination of cardiac output (abstract) including wherein the controller calculates a blood flow rate reference waveform for a blood flow rate during late diastole and systole (processor 17 receives sensor data output from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hemodynamic sensor and processor of Shipley to calculate an accurate blood flow waveform as taught by Newman in order to estimate cardiac output each cycle from blood flow waveform parameters (Newman Col. 5 lines 12-23).
Shipley, as modified above, does not disclose the blood flow rate being achievable by performing the external counterpulsation, using a result of analyzing the electrocardiogram signal and the blood flow rate signal.
However, Benjamin teaches an apparatus for promoting blood circulation (Fig. 1) including the blood flow rate being achievable by performing the external counterpulsation (blood flow measuring instrument 40 includes probe 42 attached to a toe or other part of the user’s body, which measures blood flow rate, the data being sent to computer 50 for control of compression therapy, Col. 4 lines 40-52, Fig. 1), using a result of analyzing the 20blood flow rate signal (computer 50 receives and analyzes data from blood flow measurement instrument 40, Col. 4 lines 50-52, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Shipley to modify operation of the compression device based on blood flow rate as taught by Benjamin 
Regarding claim 10, the modified Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.  Shipley, as modified above, does not disclose configuring compression intensity on the basis of a preconfigured initial maximum compression value and starting 5performing the external counterpulsation on the basis of the configured compression intensity; and controlling the configured compression intensity by using a result of analyzing the electrocardiogram signal and the blood flow rate signal and performing the external counterpulsation on the 10basis of the controlled compression intensity.
However, Benjamin teaches an apparatus for promoting blood circulation (Fig. 1) including configuring compression intensity on the basis of a preconfigured initial maximum compression value (pressure transducer 26 includes control dial 27 which allows a medical professional to set a desired peak cuff pressure prior to treatment, Col. 3 lines 56-58, Fig. 1) and starting 5performing the external counterpulsation on the basis of the configured compression intensity (pressure treatment is started and pressure supplied to the cuff, regulated by the transducer 26, Col. 3 lines 52-56); and controlling the configured compression intensity by using a result of analyzing the electrocardiogram signal and the blood flow rate signal and performing the external counterpulsation on the 10basis of the controlled compression intensity (computers 50, 52 utilize information from the electrocardiogram 36 and blood flow measurement instrument 40 to modify and adapt the compression applied via cuff 12, Col. 4 lines 55-57, Col. 5 lines 21-31, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stimulation devices of .

Claims 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Shipley in view of Benjamin.  
Regarding claim 6, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Shipley does not disclose wherein 10the controller configures compression intensity on the basis of a preconfigured initial maximum compression value and starts performing the external counterpulsation on the basis of the configured compression intensity, and the controller controls a value of the configured compression intensity by analyzing the 15electrocardiogram signal and the blood flow rate signal of the sensed biosignals and controls the compression device to perform the external counterpulsation on the basis of the controlled compression intensity.
However, Benjamin teaches an apparatus for promoting blood circulation (Fig. 1) including wherein the controller configures compression intensity on the basis of a preconfigured initial maximum compression value (pressure transducer 26 includes control dial 27 which allows a medical professional to set a desired peak cuff pressure prior to treatment, Col. 3 lines 56-58, Fig. 1) and starts5 performing the external counterpulsation on the basis of the configured compression intensity (pressure treatment is started and pressure supplied to the cuff, regulated by the transducer 26, Col. 3 lines 52-56); and the controller controls a value of the configured compression intensity by using analyzing the electrocardiogram signal and the blood flow rate signal of the sense biosignals and controls the compression device to perform the external counterpulsation on the 10basis of the controlled compression intensity (computers 50, 52 utilize 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stimulation devices of modified Shipley to include a maximum applied pressure as taught by Benjamin in order to avoid damaging the compression device or injuring the user (Benjamin Col. 3 lines 52-58).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Shipley and Benjamin, as applied to claim 6 above, and further in view of US Pat. 4,676,253 to Newman et al (herein Newman).
Regarding claim 7, the modified Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.  Shipley, as modified above, does not disclose wherein the controller calculates a peak value of the blood flow rate signal at the end of late diastole of the subject using a result of analyzing the electrocardiogram signal and the blood flow rate signal, 
However, Newman teaches a method of noninvasive determination of cardiac output (abstract) including wherein the controller calculates a peak value of the blood flow rate signal at the end of late diastole of the subject using a result of analyzing the electrocardiogram signal and the blood flow rate signal (processor 17 calculates minimum and maximum values of blood flow, including in late diastole, i.e. the second peak in Fig. 2 graph b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hemodynamic sensor and processor of Shipley to calculate an accurate blood flow waveform as taught by Newman in 
Shipley, as modified above, does not disclose controlling the compression intensity by decreasing the 25compression intensity when the calculated peak value of the blood flow rate signal is greater than a predetermined value, and controls the compression intensity by increasing the compression {00348101 }30English Translation of PCT/KR2018/007776Docket No. 4016-1050 intensity with the initial maximum compression value as an upper limit when the calculated peak value of the blood flow rate signal is less than the predetermined value.
However, Benjamin teaches an apparatus for promoting blood circulation (Fig. 1) including controlling the compression intensity by decreasing the 25compression intensity when the calculated peak value of the blood flow rate signal is greater than a predetermined value (computer 50 will decrease compression duration or delay when blood flow is non-optimally high, Col. 5 lines 36-39), and controls the compression intensity by increasing the compression {00348101 }30English Translation of PCT/KR2018/007776Docket No. 4016-1050 intensity with the initial maximum compression value as an upper limit when the calculated peak value of the blood flow rate signal is less than the predetermined value (computer 50 will increase compression duration or delay when blood flow is non-optimally low, Col. 5 lines 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Shipley to modify operation of the compression device based on blood flow rate as taught by Benjamin in order to produce optimal maximized blood flow in the targeted treatment area (Benjamin Col. 5 lines 47-49).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Shipley, Benjamin, and Newman, as applied to claim 1 above, and further in view of US Pat. Pub. 2015/0374571 to Denson et al (herein Denson).
Regarding claim 8, the modified Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.  Shipley, as modified above, does not disclose wherein the initial maximum compression value is configured by controlling the compression device to apply the test compression to the limbs for the predetermined test period with the predetermined test intensity before performing the external counterpulsation.
However, Denson teaches a compression garment (Fig. 1) including wherein the initial maximum compression value is configured by controlling the compression device to apply the test compression to the limbs for the predetermined test period with the predetermined test intensity before performing the external counterpulsation (compression garment performs a test inflation cycle in order to set one or more therapeutic inflation parameters, such as compression intensity, Paras. [0039]-[0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Shipley to include a test inflation cycle as taught by Denson in order to reduce the likelihood of a reverse gradient condition occurring in the patient (Denson Para. [0039]).

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least wherein the controller divides an amplitude of the blood flow rate signal into a level L1, a level L2, and a level L3 in order from the highest to the lowest, controls the compression timing by retarding the compression timing when a value of the blood flow rate signal at the beginning of late diastole is between the level L1 and the level L2 and a value of the blood flow rate signal at the end of late diastole is near the first reference value, and controls the compression timing by advancing the compression timing when the value of the blood flow rate signal at the beginning of late diastole is between the level L2 and the level L3 and the value of the blood flow rate signal at the end of late diastole is less than the first reference value.
The closest prior art of record includes Shipley (US 2009/0036938) who teaches a system for external counterpulsation therapy including a compression device formed by a cuff and stimulation transducers, and a control unit that receives sensed EKG and hemodynamic signals to synchronize stimulation with the phases of the cardiac cycle; but Shipley does not disclose dividing the blood flow rate signal into three levels to control compression timing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0102939 to Sudarev, US 9,265,693 to Sudarev et al, US 2003/0216651 to Burns et al, US 2014/0277241 to Bleich et al, US 10,478,708 to Bleich et al, US 2013/0171599 to Bleich et al, US 2008/0228026 to Manera et al, US 2005/0043657 to Couvillon, US 2013/0304112 to Ting et al, US 2003/0233061 to Hui, US 6,261,236 to Grimblatov, US 
US 10,791,943 to Salamon et al, US 2006/0004245 to Pickett et al, US 2002/0099409 to Hui, US 2015/0257964 to Ajiki, and US 2015/0290073 to Reeves et al each recite a counterpulsation to apply compression to the limbs of the patient.
US 2017/0105898 to Taylor et al, US 2017/0000688 to Kaufman et al, and 2015/0265497 to Kaufman each recite a compression device that applies test compressions.
NPL Sequential External Counterpulsation Increases Cerebral and Renal Blood Flow, NPL Effects of Enhanced External Counterpulsation, NPL Enhanced External Counterpulsation for Ischemic Heart Disease, NPL Enhanced External Counterpulsation Therapy - Past, Present, and Future, and NPL Maximizing the Hemodynamic Benefit of Enhanced External Counterpulsation each discuss counterpulsation and how it affects and works on the cardiovascular system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785